Citation Nr: 0011467	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disability


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had active duty in the Air Force from March 1951 
to November 1953, and had later Reserve service which 
included periods of active duty for training and inactive 
duty training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the RO 
which denied the veteran's application to reopen a previously 
denied claim for service connection for a right eye disorder.  
During the appeal, the veteran was initially represented by a 
service organization, but he revoked his power of attorney to 
that organization prior to a November 1998 Board hearing.  

By way of background, service connection for a right eye 
condition was denied by the Board initially in November 1980, 
and applications to reopen the claim were denied by the Board 
in April 1983, July 1984, July 1989, and August 1991.  
Following the August 1991 Board denial, the veteran appealed 
to the United States Court of Veterans Appeals (now known as 
the United States Court of Appeals for Veterans Claims) 
(Court).  In an April 1993 memorandum decision, the Court 
affirmed the Board's August 1991 decision.  The veteran's 
application for an en banc review by the Court was denied per 
curiam in July 1993.


FINDINGS OF FACT

1.  In August 1991, the Board denied the veteran's 
application to reopen a claim of service connection for a 
right eye disorder.

2.  The evidence submitted since the 1991 Board decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the 1991 final Board decision, and his claim for service 
connection for a right eye disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active duty in the Air Force from March 1951 
to November 1953, and had later Reserve service which 
included periods of active duty for training and inactive 
duty training.

The Board initially denied service connection for a right eye 
disorder in November 1980.  At the time of the 1980 Board 
decision, the evidence consisted of service medical records, 
numerous lay statements from fellow reservists and others, 
records from private physicians, a report of a January 1980 
Reserve investigation, the veteran's testimony at a personal 
hearing at the RO, and a report of a VA RO field 
investigation dated in February 1979.  The Board held that 
that the veteran had no right eye disorder during his 1951-
1953 active duty, that he incurred a right eye retinal 
detachment in civilian life in 1975, and that the preexisting 
right eye disorder was not aggravated during training periods 
with the Reserve.  

In an April 1983 decision, the Board held there was no new 
factual basis to find service connection for a right eye 
disorder, and denied service connection for the condition.  
In that decision evidence not previously considered included 
additional private and VA medical records and statements, 
additional documentation concerning the service department 
investigation dated in January 1980, additional lay 
statements, and testimony from the veteran and his wife.  

In July 1984 the Board held there was no new factual basis to 
find service connection for a right eye disorder, and denied 
service connection for the condition.  In that decision 
evidence not previously considered included additional 
private and VA medical records and statements, additional 
service records including documentation concerning the 
January 1980 service department investigation, additional lay 
statements, an undated report of research concerning the 
veteran's right eye disability from a registered nurse, and 
testimony from the veteran at a Board hearing in December 
1983.

In July 1989 the Board reviewed in detail all the evidence 
received since the 1984 Board decision and again held there 
was no new factual basis to find service connection for a 
right eye disorder.  The evidence considered by the Board 
included private and VA medical and social service records, 
including various medical statements concerning the 
relationship between a claimed lifting injury during a period 
of inactive duty for training and the veteran's right eye 
disorder, a report a September 1986 insurance examination, 
and testimony by the veteran and his wife at the RO in 
October 1988.  

In August 1991 the Board denied the veteran's application to 
reopen his claim for service connection for a right eye 
disorder.  The Board noted that the evidence added to record 
since the July 1989 Board decision consisted of a November 
1989 statement from K. E. Frank, M.D., and from M. McConnell, 
R.N., the additional testimony from the veteran and his wife 
at the RO in July 1990, and a statement from an acquaintance 
of the veteran concerning antagonism toward the veteran by 
Reserve personnel in 1979.  

In the April 1993 memorandum decision upholding the 1991 
Board decision, the Court noted the additional evidence 
considered since the prior Board decision, and held the 
statement of Dr. Frank was not new because Dr. Frank had 
submitted several earlier statements that the veteran had 
suffered an exacerbation of his right eye condition in 1976 
and that it was probable that lifting had caused aggravation 
of the eye condition.  The Court also said that the statement 
of Ms. McDonnell was not new and material evidence.  It was 
noted the statement merely summarized the evidence that was 
previously before the Board when it rendered its previous 
decisions.  The Court added that Ms. McDonnell, R.N., was not 
qualified to offer an expert opinion on the etiology of the 
veteran's right eye disorder.  

In the July 1993 Court denial of the veteran's motion for an 
en blanc review of the April 1993 Court memorandum decision, 
a concurring judge said he disagreed with the April 1993 
decision because he found Dr. Frank's statement linking the 
veteran's right eye problems to service was not merely 
cumulative and because he found a registered nurse was 
qualified to offer an expert medical opinion.  The concurring 
judge however voted against en banc review of the April 1993 
Court decision because he did not find that this case 
presented a direct conflict with precedent opinions of the 
Court or involved a question of exceptional importance or 
unusual circumstances.  

In April 1997 the veteran applied to reopen his claim for 
service connection for a right eye condition.  Evidence not 
previously before the Board is summarized below.  

In December 1996 a VA optometrist reported that the veteran 
came under his care in August 1994.  The doctor reviewed the 
veteran's medical history including an extraction of a right 
eye cataract in November 1994.  He reported that current 
examination showed retinal scarring and pigmentary 
aggregation in the right eye as previously noted.  The doctor 
opined that the veteran's right eye visual loss was due to 
macular scarring presumably caused by a combination of 
residuals from central serous retinopathy and subretinal 
hemorrhages along with laser burns placed in an attempt to 
halt further bleeding into the retina.  The doctor found no 
evidence of active or progressive disease (i.e. 
histoplasmosis, toxoplasmosis, diabetic retinopathy, etc.)

On an October 1997 VA eye examination, the veteran said he 
had had clear right eye vision until 1976 when he had an 
episode of central serous retinopathy which he attributed to 
lifting heavy objects on active duty with the Reserve which 
caused ocular hemorrhages.  The final diagnoses included 
pseudophakia of both eyes, amblyopia of the left eye, and 
macular scarring secondary to old serous maculopathy and 
laser treatment with secondarily decreased visual acuity.

The veteran testified at a Travel Board hearing at the RO in 
November 1998.  He objected to October 1997 VA doctor's 
statement concerning the etiology of his right eye condition 
and said that the opinion of the judge who wrote the July 
1993 Court concurring opinion was new and material evidence 
to support his claim.  He also complained of unfair treatment 
by VA personnel.

II  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred while performing inactive 
duty training.  38 U.S.C.A. § 101(24). 

A claim for service connection for a right eye disorder, and 
applications to reopen the claim, were denied by the Board on 
a number of occasions, the last time being in August 1991.  
In April 1993, the Court affirmed that Board's, and in July 
1993 the Court denied en banc review.

Given the procedural history, the August 1991 Board decision 
is final, with the exception that the claim may be reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the 1991 Board 
decision, which would permit the reopening of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996);  Manio v. Derwinski, 1 
Vet.App. 140 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

The evidence considered at the time of the 1991 Board 
decision included the veteran's service and post-service 
medical records, and his various statements and testimony in 
support of his claim.  The evidence submitted after the 1991 
Board decision includes the veteran's written statements and 
testimony at another Board hearing in November 1998.  His 
statements and testimony are repetitious of those previously 
before the Board, and thus they are not new evidence.  
Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999); Reid v. 
Derwinski, 2 Vet.App. 312 (1992).  Medical evidence received 
since the 1991 Board decision includes the December 1996 VA 
doctor's statement and the October 1997 VA examination.  
These only note the presence of a right eye disorder many 
years after service and the veteran's self-reported history.  
The additional medical records contain cumulative information 
and are not new evidence.  Id.  The additional medical 
records also are not material evidence as they do not link 
the disorder to service, either by incurrence or aggravation, 
and under the circumstances they are not so significant that 
they must be considered in order to decide the merits of the 
claim.  38 C.F.R. § 3.156.

The veteran argues that the concurring opinion in the July 
1993 Court decision, in which the concurring justice objected 
to two elements in the April 1993 memorandum decision (yet 
voted with the rest of the Court to deny en banc review of 
the August 1991 Board decision) should provide a basis to 
reopen his claim.  A judicial decision of this nature 
(including conflicting views of different judges) simply is 
not evidence, let alone new and material evidence to reopen a 
claim. 

In summary, the Board finds that the evidence received since 
the 1991 Board decision is not new and material.  Therefore, 
it follows that the claim for service connection for a right 
eye disorder is not reopened, and the 1991 Board decision 
remains final.


ORDER

The application to reopen the claim for service connection 
for a right eye disability is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

